

114 S14 IS: Scofield Land Transfer Act
U.S. Senate
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 14IN THE SENATE OF THE UNITED STATESJanuary 6, 2015Mr. Hatch introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo authorize the Secretary of the Interior to convey certain interests in Federal land acquired for
			 the Scofield Project in Carbon County, Utah.1.Short
			 titleThis Act may be cited as
			 the Scofield Land Transfer
			 Act.2.DefinitionsIn this Act:(1)Carbon CountyThe term Carbon County means Carbon County, Utah, within which the Scofield Reservoir property is located.(2)ClaimantThe
			 term claimant means any person or entity (or a successor in interest to a person or entity) that, according to
			 the
			 records in the office of the Recorder for Carbon County, as of the
			 date
			 of enactment of this Act, claims title to, or an interest in, the Federal
			 land.(3)Federal
			 land(A)In generalThe term Federal land means the land acquired
			 by Price River Water Conservation District and transferred to the United
			 States
			 for use in the construction and operation of Scofield Dam and Reservoir
			 located
			 between the normal water surface elevation and the property boundary
			 elevation
			 in the Scofield Reservoir basin.(B)ExclusionsThe term Federal land does not include—(i)any mineral or subsurface rights to the land described in subparagraph (A); or(ii)the 205 acres of land adjoining the Scofield Reservoir, as adjudicated in the case styled United
			 States v. Dunn (557 F.3d 1165 (10th Cir. 2009)).(4)Flood surcharge
			 elevationThe term flood surcharge elevation means
			 the elevation of 7640.3 in the North American Vertical Datum of 1988,
			 which
			 corresponds to the elevation of the crest of Scofield Dam.(5)FundThe
			 term Fund means the Scofield Reservoir Fund established by
			 section 3(d)(9)(A).(6)Life
			 estateThe term life estate means—(A)if the claimant
			 is a person, an interest of the claimant in the Federal land that will
			 revert
			 to the United States on the date of the death of the claimant; and(B)if the claimant
			 is an entity, an interest in the Federal land of a person designated by
			 the
			 claimant that will revert to the United States on the date of the death of
			 the
			 designated person.(7)Normal water
			 surface elevationThe term normal water surface
			 elevation means the contour elevation of 7621.8 in the North American
			 Vertical Datum of 1988, which corresponds to the elevation of the crest of
			 the
			 spillway of Scofield Dam.(8)Property
			 boundary elevationThe term property boundary
			 elevation means the contour elevation 7630, as surveyed by McGonagle and
			 Ulrich, Land Surveyors, in 1926, which was transmuted to the current
			 elevation
			 of 7638.9 in the North American Vertical Datum of 1988 and which
			 corresponds to
			 1.4 vertical feet below the crest of Scofield Dam.(9)RoadsThe term Roads means the streets, improved and unimproved, as in existence on the date of enactment of this Act,
			 that—(A)are located on the Federal land;(B)are intended for public access via motorized vehicle to the Federal land claims of the claimants;
			 and(C)extend to the shoreline of Scofield Reservoir.(10)SecretaryThe
			 term Secretary means the Secretary of the Interior.(11)Structure(A)In
			 generalThe term structure means any improvement located on the property of  a claimant, as in existence on the date of
			 enactment of this Act, including—(i)a residence;(ii)a shed;(iii)a workshop;(iv)a garage;(v)a carport;(vi)a deck;(vii)a boathouse; or(viii)an incidental building.(B)InclusionThe
			 term structure includes any infrastructure associated with a
			 residence that is not owned by a public or private utility, including
			 water, power, sewer, and improvements to Roads.3.Conveyance of
			 Scofield project land(a)Survey(1)In generalTo facilitate the conveyance of the Federal land under this Act, it shall be the responsibility of
			 Carbon County—(A)to enter into an agreement with the Secretary to pay the costs associated with a full physical and
			 title survey of the Federal land in order to delineate the boundaries
			 associated with the Federal land, Federal easements, or other Federal
			 interests in land; and(B)subject to paragraph (2), to initiate and complete a full physical survey of the Roads and the
			 parcels located within the Federal land that are eligible to be conveyed
			 to the claimants, and, in any case in which a land description or record
			 of ownership in any record of Carbon County conflicts with a claim of a
			 claimant with regard to an existing physical feature or facility, propose
			 boundaries and land descriptions to resolve the
			 dispute.(2)Unresolved disputes(A)In generalIf a claim to a parcel or portion of a parcel of Federal land cannot be resolved in accordance with
			 the applicable land description in the records of  Carbon County by the
			 applicable deadline for an election under subsection (d)(6), the claimant
			 shall stipulate to, accept, and submit to the Secretary the land
			 description developed by Carbon County to resolve the dispute in order to
			 meet the election requirement of subsection (d)(6) by not later than 180
			 days after that deadline.(B)Failure to stipulate and acceptIf a claimant fails to stipulate to and accept the land description of Carbon County by the date
			 described in subparagraph (A), the authority to convey the affected parcel
			 or portion of a parcel of Federal land pursuant to this section shall be
			 terminated with respect to the disputed claim.(b)Appraisal(1)In generalAs a condition of the conveyance under this section, Carbon County shall enter into an agreement
			 with the Secretary to pay the costs associated with an
			 appraisal of the fair market value of each property interest requested by
			 a claimant relating to the conveyance by the Secretary under this Act.(2)Determination of fair market valueThe fair market value of a property interest under paragraph (1) shall be determined by the
			 Secretary in accordance with the Uniform Appraisal Standards for Federal
			 Land Acquisitions and the Uniform Standards of Professional Appraisal
			 Practices.(c)NotificationIt shall be the responsibility of Carbon County to notify each claimant of any trespass or
			 encroachment by the applicable claimant on the Federal land, including the
			 existence of any trespassing or encroaching structure of the claimant.(d)Authorization
			 To convey Federal land(1)In
			 generalTo resolve the issues of trespass and encroachment on the
			 Federal land by the claimants, the Secretary may, in accordance with
			 paragraphs (5) and (6)—(A)on an election by a claimant—(i)subject to paragraph (2), convey to the claimant fee interest in the claimed portion of the Federal
			 land that is located above the normal water surface elevation, as
			 determined by the results of the survey required under subsection (a),
			 subject to all valid rights-of-way, licenses, and easements in existence
			 on the date of enactment of this Act; or(ii)subject to paragraph (3), grant to the claimant a life estate permitting the continued occupation
			 of the claimed portion of the Federal land above the normal water surface
			 elevation, as determined by the results of the survey required under
			 subsection (a), subject to all valid rights-of-way, licenses, and
			 easements in existence on the date of enactment of this Act; or(B)subject to paragraph (4), on an election by Carbon County, convey to Carbon County fee interest in
			 the Roads, as determined by the survey required under subsection (a),
			 subject to all valid rights-of-way, licenses, and easements in existence
			 on the date of enactment of this Act.(2)Conveyance
			 requirementsA conveyance under paragraph (1)(A)(i) shall be subject
			 to—(A)the claimant
			 paying to the Secretary the fair market value of the fee interest in the
			 claimed portion of the Federal land, as determined by the Secretary under
			 subsection (b), exclusive of the value of any
			 structures;(B)provisions under which the claimant shall agree to indemnify and hold harmless the United States
			 for all claims by the claimant or others arising from—(i)the design, construction, operation, maintenance, or replacement of Scofield Dam and Reservoir;(ii)the survey of claims, description of claims, delineation of boundaries, conveyance documents,
			 conveyance process, and recording of deeds associated with the conveyance;
			 and(iii)any damages associated with any structure or chattel of the claimant that may be displaced in a
			 flood event;(C)the United States retaining a flood easement as well as an access easement for purposes of
			 monitoring and enforcing the requirements of subparagraph (D) with respect
			 to the entire portion of Federal land conveyed; and(D)deed restrictions
			 requiring that—(i)to prevent any
			 structure on the portion of the Federal land conveyed from being displaced
			 during a flood event, the claimant shall—(I)secure or tie
			 down all existing structures; and(II)if replacing or rebuilding such a structure, limit the replacement or rebuilding to the number and
			 type of structures in existence on the date of enactment of this Act; and(ii)all activities
			 carried out by the claimant under clause (i) with respect to a structure
			 be
			 carried out in accordance with applicable standards for structures that
			 may be submerged, flooded, or inundated, as contained in—(I)the International
			 Building Code (as adopted by Utah Administrative Code R156–56); or(II)any other
			 building code or engineering standard that is—(aa)similar to the
			 International Building Code;(bb)widely used;
			 and(cc)nationally
			 recognized.(3)Life estate
			 requirementsA life estate granted under paragraph (1)(A)(ii) shall
			 be subject to—(A)the claimant
			 paying to the Secretary the fair market value of the life estate on the
			 claimed
			 portion of the Federal land, as determined by the Secretary under
			 subsection (b), but excluding the value of any structures;(B)provisions under
			 which the claimant agrees to indemnify and hold harmless the United States
			 for all
			 claims by the claimant or others arising from—(i)the design, construction, operation, maintenance, or replacement of Scofield Dam and Reservoir;(ii)the survey of claims, description of claims, delineation of boundaries, conveyance documents,
			 conveyance process, and recording of deeds associated with the conveyance;
			 and(iii)any damages associated with any structure or chattel of the claimant that may be displaced in a
			 flood event; and(C)restrictions equivalent to the deed restrictions described in clauses (i) and (ii) of paragraph
			 (2)(D), as applicable.(4)Conveyance of Roads requirementsA conveyance under paragraph (1)(B) shall be subject to—(A)Carbon County paying to the Secretary a sum determined to be acceptable by the Secretary;(B)provisions under which Carbon County shall agree to indemnify and hold harmless the United States
			 for all claims by Carbon County or others arising from—(i)the design, construction, operation, maintenance, or replacement of Scofield Dam and Reservoir;(ii)the survey of claims, description of claims, delineation of boundaries, conveyance documents,
			 conveyance process, and recording of deeds associated with the conveyance;
			 and(iii)any damages associated with structures or chattel of Carbon County that may be displaced in a flood
			 event;(C)the United States retaining a flood easement as well as an access easement for purposes of
			 monitoring and enforcing the requirements of subparagraph (D) with respect
			 to the entire portion of the Roads conveyed; and(D)restrictions equivalent to the deed restrictions described in  clauses (i) and (ii) of paragraph
			 (2)(D), as applicable.(5)Compliance with
			 environmental laws(A)In
			 generalBefore conveying the Federal land under paragraph (1)(A)(i)
			 or the Roads under paragraph (1)(B) or granting a life estate under
			 paragraph (1)(A)(ii), the Secretary shall
			 comply
			 with all applicable requirements under—(i)the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);(ii)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.); and(iii)any other
			 applicable law.(B)EffectNothing
			 in this Act modifies or alters any obligations under—(i)the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or(ii)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.).(C)CostsBefore the initiation of any conveyance under this Act, Carbon County shall pay to the Secretary an
			 amount equal to the costs associated with achieving environmental
			 compliance under this paragraph.(6)Deadline for
			 election(A)ClaimantsNot later than 5 years after the date of enactment of
			 this Act, each claimant shall notify the Secretary in writing whether the
			 claimant elects to receive—(i)a fee interest in
			 the claimed portion of the Federal land, in accordance with paragraph
			 (1)(A)(i);
			 or(ii)a life estate in
			 the claimed portion of the Federal land, in accordance with paragraph
			 (1)(A)(ii).(B)Carbon CountyNot later than 3 years after the date of enactment of
			 this Act, Carbon County shall notify the Secretary in writing whether
			 Carbon County elects to receive a fee interest in the Roads, in accordance
			 with paragraph (1)(B).(7)Failure to
			 notify Secretary or complete transfer(A)Notice of electionIf a claimant fails to submit to the Secretary a notice of an election in accordance with paragraph
			 (6)(A), any future claim by the claimant with respect to the Federal land
			 shall be terminated.(B)Transfer(i)ClaimantsIf, due to a failure by the claimant to act in furtherance of the transfer of fee interest or life
			 estate under this section, no transfer of the claimed Federal Land has
			 been recorded with the recorder of Carbon County by the date that is 7
			 years after the date of enactment of this Act, any claim by the claimant
			 with respect to the Federal land shall be terminated.(ii)Carbon CountyIf, due to a failure by Carbon County to act in furtherance of the transfer of fee interest, no
			 transfer of the Roads has been recorded with the recorder of Carbon County
			 by the date that is 5 years after the date of enactment of this Act, the 
			 authority of the Secretary to convey the interest in the Roads shall be
			 terminated.(C)Quiet
			 titleOn extinguishment of a claim under subparagraph (A) or (B), the
			 Secretary shall take such action as is necessary to quiet title to the
			 applicable portion of the Federal land, including removal of persons,
			 entities,
			 structures, and materials encumbering the applicable portion of the
			 Federal
			 land.(8)Payments in lieu of taxesAny Federal land transferred to a claimant in fee under paragraph (1)(A)(i) or to Carbon County
			 under paragraph (1)(B) shall not be included or taken into consideration
			 in the allocation of any payment in lieu of
			 taxes under chapter 69
		of title 31, United States Code.(9)Trust
			 fund(A)EstablishmentThere
			 is established in the Treasury of the United States a fund, to be known as
			 the
			 Scofield Reservoir Fund, to be administered by the Secretary and
			 made available, without fiscal year limitation, for—(i)monitoring and enforcing the requirements of paragraphs (2)(C), (3)(C), and (4)(C) regarding
			 maintaining access to, and eliminating encroachment and private exclusive
			 use of, the
			 Federal land surrounding the Scofield Reservoir; and(ii)providing enhanced
			 public recreational opportunities at Scofield Reservoir.(B)Transfers to
			 fundThere shall be deposited in the Fund any amounts received as
			 consideration for—(i)a conveyance under subparagraph (A)(i) or (B) of paragraph (1); or(ii)the granting of a
			 life
			 estate under paragraph (1)(A)(ii).